Citation Nr: 1131784	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or nervous breakdown.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied reopening the Veteran's claim for service connection for an emotionally unstable personality disorder (also claimed as a nervous breakdown).  The Veteran timely appealed that decision.

Service connection for schizophrenia, paranoid type, was last denied in an April 1980 Board decision.  The Veteran filed to reopen that claim in February 2005.  Following the issuance of a June 2005 rating decision, the Veteran submitted a timely notice of disagreement in January 2006.  After receiving an April 2007 statement of the case, the Veteran timely submitted an April 2007 Substantive Appeal.  

The Board initially remanded this case for further evidentiary development in August 2010.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's claim for service connection for an emotionally unstable personality disorder or a nervous breakdown more generally to include other psychiatric conditions, as reflected on the cover page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or nervous breakdown, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 1980 Board decision denied service connection for schizophrenia.

2. Additional evidence associated with the claims file since the April 1980 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or a nervous breakdown.


CONCLUSIONS OF LAW

1. The Board's decision of April 1980, which denied service connection for schizophrenia, paranoid type, is final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. Evidence received since the April 1980 determination is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or a nervous breakdown, is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted with regards to the claim for service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or a nervous breakdown, and the need to remand for additional development with regard to the merits of the case, no further discussion of VCAA compliance is needed. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As for claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must make a determination of whether new and material evidence has been received, regardless of whether the RO reopened and adjudicated the claim on the merits below or not).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of service connection for schizophrenia, paranoid type, was denied in an April 1980 Board decision.  The Veteran did not file for reconsideration, nor was such reconsideration ordered by the Chairman.  The Board notes that at that time the Veteran could not appeal his claim to the United States Court of Appeals for Veterans Claims (Court) because such Court did not yet exist.  Accordingly, that April 1980 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett, supra.

In the April 1980 Board decision, the Veteran was denied service connection for schizophrenia, paranoid type, because the evidence did not establish that psychosis was diagnosed within one year of the Veteran's discharge, and there was no evidence of record that linked the development of such disorder to his military service.  Thus, it was determined that his schizophrenia, paranoid type, was not incurred in or aggravated by service.  Accordingly, the evidence received since that time should directly relate to those facts in order to be considered new and material evidence.  The Board finds that such new and material evidence has been received in this case.

The evidence received since the April 1980 Board decision includes lay testimony from the Veteran as well as VA treatment records which demonstrate that the Veteran has multiple different psychiatric disorders diagnosed, including major depressive disorder, depressive neurosis, a personality disorder, a long history of maladjustment that began in the Navy, mixed substance abuse disorder, and alcohol dependency.  The clinical evidence also shows complaints of recurring nightmares about Vietnam.  Further, the Veteran has submitted statements indicating that he was without any psychiatric diagnoses or symptomatology until his military service, and he has continued to experience the same or similar psychiatric symptomatology since being discharged from service.  The additional evidence of alleged continuity of symptomatology, assumed to be credible for the limited purpose of reopening a claim, has some tendency to relate the current acquired psychiatric disorders to active service.  

Such clinical and lay evidence relates directly to both whether the Veteran suffered from a psychiatric condition that was incurred in or is otherwise related to his military service.  The Veteran's reported continuous symptomatology, in additional to the clinical evidence, demonstrate a potential link between the Veteran's current psychiatric disability and his military service.  Thus, the evidence received since the April 1980 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  Thus, such evidence is new and material, and the claim for service connection for an acquired psychiatric condition is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder.  

The Board notes that the Veteran was not afforded a VA examination regarding his acquired psychiatric disorder(s) and whether such may possibly be related to his military service.  

Objective records contained in the file regarding the process of the Veteran's discharge from service include a mental health assessment by service mental health personnel, dated September 1970.  That assessment concluded the Veteran had an inherently preexisting emotionally unstable disorder.  The Board notes that, to the extent that any personality disorder currently exists, service connection cannot be granted.  Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  As well, VA General Counsel has interpreted that service connection may not be granted for a congenital or developmental defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See VAOPGCPREC 82-90.

In addition, the Board also notes that in accordance with its August 2011 remand directives, the AMC was to obtain updated VA treatment records from the Birmingham VA Medical Center dating from 2005 to the present.  However, VA treatment records associated with the claims file from the Birmingham VA Medical Center are only dated from August 2005 to May 2007 and from July 2010 to April 2011.  Therefore, upon remand, treatment records from the Birmingham VAMC dating from May 2007 to July 2010, if any, in addition to any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Accordingly, the reopened claim for service connection for an acquired psychiatric disorder, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  As part of this requirement, the RO should issue an additional VCAA letter, indicating the information and evidence necessary to substantiate a claim for an acquired psychiatric disorder.  

2. Obtain any relevant medical records from the Tuscaloosa and Birmingham, Alabama VA Medical Centers, to include treatment records dating from May 2007 to July 2010, respectively, and associate those records with the claims file.

3. The Veteran should be scheduled for a VA mental disorders examination to ascertain the nature and etiology of any current psychiatric disability. The VA examiner should review the relevant documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The VA examiner is asked to provide the following opinions:

a.) As to any psychological diagnosis, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychological disability is causally or etiologically related to the Veteran's active service.

b.) In rendering the current diagnosis(es) and opinions, the VA examiner should comment regarding the diagnosis of the emotionally unstable personality disorder in service (September 1970), specifically, whether this is an accurate diagnosis.  The examiner should also comment as to whether the Veteran's in-service diagnosis of an emotionally unstable personality disorder is related to any current diagnosis, whether personality disorder or other currently diagnosed psychiatric disorder, and, if so, whether the personality disorder in service was aggravated (permanently worsened beyond the usual progress) by service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. After completion of the foregoing and all other necessary development, the RO should re-adjudicate the claim for service connection for a psychiatric disorder.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


